                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00174-RJC-DSC
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 BRADY RAYMOND FRICK JR. (1)                )
                                            )

         THIS MATTER is before this Court upon the defendant’s Motions to Defer

Restitution Payments. (Doc. Nos. 61, 62).

         The defendant is serving a sentence at the Ashland (Kentucky) Federal

Correctional Institution following his conviction for fraud offenses. (Doc. No. 55:

Judgment; Doc. No. 62: Motion at 2). The Court ordered that payment of the

financial penalties was to begin immediately. (Doc. No. 55: Judgment at 7). The

Court recommended that the defendant participate in the Bureau of Prisons (BOP)

Inmate Financial Responsibility Program (IFRP) and ordered that any balance

remaining after imprisonment be paid in monthly installments while on supervised

release. (Id. 2, 7). The defendant seeks an order deferring all payments until 60

days after his release from imprisonment. (Doc. No. 61: Motion at 2; Doc. No. 62:

Motion at 2). He complains that he will be placed on “refuse status” if he misses an

IFRP payment, resulting in “a negative effect on him for his custody reviews and

halfway house placement.” (Doc. No. 62: Motion at 1).

         The Fourth Circuit has directed that such a motion be treated as a habeas

corpus petition under 28 U.S.C. § 2241 because the defendant has attacked the
              execution of the monetary penalties order. United States v. Hudson, 221 Fed. Appx.

              255, 256 (4th Cir. Mar. 26, 2007) (unpublished). “A habeas petition under § 2241

              must, however, be filed in the district in which the prisoner is confined.” In re

              Jones, 226 F.3d 328, 332 (4th Cir. 2000). The defendant is incarcerated within the

              Eastern District of Kentucky. Accordingly, this Court does not have jurisdiction

              over the instant motion.

                      Even if the Court had jurisdiction, it would deny the motion. First, the

              defendant failed to show that he exhausted administrative remedies before seeking

              review in district court. Jonpoll v. Thornburgh, 898 F.2d 849, 850 (2nd Cir. 1990).

              Second, the Fourth Circuit has held that the BOP has discretion to collect monetary

              payments through the IFRP when they are ordered due immediately and a schedule

              is set for paying any remainder while on supervised release. United States v.

              Watkins, 161 Fed. Appx. 337 (4th Cir. Jan. 19, 2006) (unpublished) (citing Matheny

              v. Morrison, 307 F.3d 709, 712 (8th Cir. 2002); McGee v. Clark, 166 F.3d 884, 886

              (7th Cir. 1999); and Montano-Figueroa v. Crabtree, 162 F.3d 548, 549-50 (9th Cir.

              1998)). Thus, the Court finds that it is not in the interests of justice to transfer this

              matter to the Eastern District of Kentucky pursuant to 28 U.S.C. § 1631.

                      IT IS, THEREFORE, ORDERED that Defendant’s Motions (Doc. No. 61, 62)

              are DISMISSED WITHOUT PREJUDICE to file an action in the appropriate

              district court at the proper time.

Signed: May 3, 2021




                                                          2
